Argument was submitted to me on March 4 on a motion made by the defendant for a new trial on the *Page 549 
sole ground that the verdict in this case of $12,500 is excessive. The plaintiff was injured on March 28, 1945, incurring second and third degree burns, in an accidental collision between two airplanes being operated on the ground. The plaintiff was in the hospital from March 28, 1945, to May 6, 1945, a period of about five and a half weeks, and returned to work in June, doing lighter work as a co-pilot until September when the plaintiff resumed the duties which he performed as a pilot before the accident.
As to the item of damages for pain and suffering, there is no question but that the plaintiff suffered severely during his stay in the hospital. His temporary disability, as has been stated, lasted about three months. As to permanent disability, he has a slight deviation of the little finger and a slight interference with abduction of the right thumb due to scar tissue. He suffers somewhat from lack of surface blood circulation where he has scars and feels pain in cold weather because of this lack of circulation. He has permanent scars on the back of the hands and lower wrist and some on the arm. He has a cosmetic defect of the face due to a skin bleaching which caused some disfigurement, and the pores of his face are somewhat enlarged. He suffers some neurosis as a result of these visible injuries. The plaintiff suffered no financial loss of any kind and incurred no medical expense due to the accident, has no disability that interferes with his earning capacity and was only kept from his employment for less than three months.
My consideration of this case leads me to the conclusion that any verdict above $10,000 is excessive. I suggested to counsel for plaintiff on the argument that if he desired I would fix a sum which the plaintiff might consent to have the verdict reduced to, if I decided that the verdict was excessive.
Under these circumstances I will grant the defendant's motion for a new trial as to damages unless the plaintiff will consent to a reduction of the verdict to the sum of $10,000. *Page 550